—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered December 2, 1991, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of from 3 Vi to 7 years, unanimously affirmed.
The court properly determined that defendant was fit to stand trial after affording him the full range of procedures under CPL article 730. Defendant did not exhibit any delusional thinking during the trial, gave testimony in a rational and concise fashion, cooperated with his counsel, and concededly understood the role of his attorney and the other participants at his trial. Qualified experts found defendant fit to proceed, and the testimony of a court appointed psychiatrist was carefully considered by the Trial Justice, who found that the generalized statements by that psychiatrist were insufficient to establish incompetency.
We have considered defendant’s remaining contention and find it to be without merit. Concur—Murphy, P. J., Kassal, Rubin and Nardelli, JJ.